FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATHANIEL JOHNSON,                               No.   15-15890

              Plaintiff-Appellant,               D.C. No.
                                                 2:11-cv-01858-JAD-VCF
 v.

KELLY, Corrections Officer, Sergeant; et         MEMORANDUM*
al.,

              Defendants-Appellees,

 and

JOYCE and MITEALL,

              Defendants.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nathaniel Johnson appeals from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging excessive force and due process claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v. Williams, 791

F.3d 1023, 1030 (9th Cir. 2015). We vacate and remand.

      In granting summary judgment on Johnson’s excessive force claim, the

district court did not have the benefit of the Supreme Court’s recent decision in

Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) which held that the appropriate

standard for evaluating an excessive force claim involving a pretrial detainee is

objective unreasonableness. Accordingly, we vacate the district court’s summary

judgment of Johnson’s excessive force claim and remand for further proceedings.

      We do not consider Johnson’s due process claim because Johnson does not

raise this claim on appeal.

      All pending requests are denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                    15-15890